Citation Nr: 1620003	
Decision Date: 05/17/16    Archive Date: 05/27/16

DOCKET NO.  10-25 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for left leg varicose veins, to include as secondary to service-connected right leg varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

In February 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's February 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).


FINDING OF FACT

Left leg varicose veins did not have onset during and were not caused by the Veteran's active service and were not caused or aggravated by his service-connected right leg varicose veins.  


CONCLUSION OF LAW

The criteria for service connection for left leg varicose veins, to include as secondary to the service-connected right leg varicose veins, are not met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  Adequate notice was provided in a letter sent to the Veteran in September 2008.  

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were also satisfied.  All available evidence pertaining to the Veteran's service connection claim has been obtained.  The evidence of record contains the Veteran's service treatment records (STRs), private and VA treatment records, lay statements, and argument from the Veteran's representative on his behalf.  The Board is unaware of any outstanding evidence or information that has not already been requested.  The Board also notes that a May 2014 VA addendum opinion was in substantial compliance with the Board's February 2014 remand instructions and is adequate for appellate review.  The Board acknowledges the Veteran's representative's argument contained within the October 2015 Appellant's Post-Remand Brief.  In doing so, the Board finds that the examiner provided reasoned opinions in response to the remand directives that are adequate for the purpose of adjudicating the Veteran's appeal.  Accordingly, the Board finds that there is substantial compliance with the Board's February 2014 remand instructions, and therefore, no further remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).



II. Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. § 3.303(d) (2015).

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2015); Allen v. Brown, 7 Vet. App. 439 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Here, the Veteran contends that he has left leg varicose veins that are related to service.  Specifically, he contends that he has left leg varicose veins that are secondary to his service-connected right leg varicose veins.  See July 2008 VA Form 21-526.  At the outset, the Board notes that the Veteran was afforded a VA examination in October 2008 and was diagnosed with left vein venous insufficiency.  As such, the threshold criterion for service connection has been met in this case under direct and secondary service connection. 

While service treatment records confirm that the Veteran underwent surgery in his right leg for venous insufficiency in June 1986, the Veteran has not asserted that his left leg varicose veins began in service, and the weight of the evidence of record does not demonstrate an in-service occurrence of left leg varicose veins.  The record is silent as to complaints of or treatment for varicose veins of the left leg in service.  Service treatment records make clear that all of the care that the Veteran received regarding varicose veins in service was solely directed towards treating his right leg.  The Board reasons that, had the Veteran in fact suffered from or received treatment for varicose veins involving his left lower extremity, this would have been noted by the in-service clinicians who treated the varicose veins in his right leg.  See AZ v. Shinseki, 731 F.3d 1303, 1315 (Fed. Cir. 2013) (quoting United States v. Robinson, 544 F.2d 110, is 114 (2d Cir.1976) as recognizing the widely held view that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (emphasis added)); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing the Federal Rules of Evidence for the proposition that 'the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded.').  

Moreover, the earliest evidence of treatment for any problem regarding veins of the left leg was shown in April 2002, when a clinical diagnosis of edema was made through a quantitaive venous reflux study.  The record does not show a diagnosis of left leg vein insufficiency until October 2008.  See October 2008 VA examination report.  This evidence does not reflect that the Veteran had been treated for, or diagnosed with, left leg varicose veins in well-over a decade since separation from service.  The Board notes that the passage of time between the Veteran's discharge and an initial diagnosis for the claimed disorder is one factor that weighs against the Veteran's claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that a lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim, just not the only or sole factor); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where the Veteran had failed to account for lengthy time period between service and initial symptoms of disability).  

The Veteran has not been shown to have the experience, training, or education necessary to make an etiology opinion to the claimed disability.  Although lay person diagnoses and nexus opinions are not categorically incompetent evidence. the Board finds that a lay person is not competent to provide a probative opinion as to whether current varicose veins, with an onset after separation from service, are as likely as not causally related to active service.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person as there is more than one cause for varicose veins and determining the cause, under the facts of this case, is a complex matter.  For the reasons discussed above, the Board finds that the Veteran did not experience left leg varicose veins in service.

Further, there is no medical evidence supporting a finding that the Veteran's current left leg varicose veins are related to his service-connected right leg varicose veins disability.  Upon VA examination in October 2008, the examiner determined that the Veteran's left leg venous insufficiency was not related to his right leg insufficiency in etiology or pathophysiology.  Pursuant to the February 2014 Board remand, an addendum opinion to the October 2008 VA examination was obtained.  The examiner opined that the Veteran's left leg varicose veins were not caused by or a result of the service-connected right leg varicose veins.  The examiner reasoned that varicose veins in one leg do not cause varicose veins in the contralateral side.  Further, the VA examiner concluded that the Veteran's left leg varicose veins were not aggravated by his service-connected right leg varicose veins as his right leg venous insufficiency has no affect in the contralateral site.  As already explained, lay person opinions as to questions in this case regarding a nexus, including whether right leg varicose veins caused or aggravated left leg varicose veins, are not competent evidence.  The question of causation or aggravation in this case involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the objective medical findings and opinions provided by the May 2014 VA examiner are the most probative evidence of record in this regard.  

For the reasons stated above, the Board concludes that the preponderance of evidence is against granting the benefit sought and the appeal must be denied.  The Board has considered the doctrine of giving the benefit of the doubt to the appellant, under 38 U.S.C.A. § 5107 (West 2014), and 38 C.F.R. § 3.102 (2015), but does not find that the evidence is of such approximate balance as to warrant its application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Service connection for left leg varicose veins, to include as secondary to service-connected right leg varicose veins is denied.



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


